This record does not contain the proof adduced at the trial. It contains only the pleadings and the findings of fact and conclusions of law. There is no finding of fact based on the evidence in this case that the Arkansas decree is void. Presumably there was no proof binding on defendant upon which such a finding could be made. On the contrary, the findings indicate prima facie that the Arkansas decree was valid, as there is a finding that both the plaintiff and the defendant submitted to the jurisdiction of the court in Arkansas in the divorce action in that state. There is a finding that the Arkansas decree was held to be void in an annulment action in this State to which the plaintiff was *884a party but to which this defendant was not a party — an action brought by a second wife of the plaintiff following the Arkansas decree. That finding is not binding on this defendant. There may have been proof in the annulment action that warranted a finding that the decree was void as to the second wife, which proof is not present in the case at bar. The court in this case was obligated to make its findings on proof adduced herein which is binding upon this defendant. Apparently there was no such proof adduced that warranted' a finding of invalidity of the Arkansas decree so far as this defendant was concerned. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.